DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 April 2020 has been considered by the examiner.

Drawings
The drawings were received on 30 March 2020.  These drawings are acceptable.

Examiner’s Comment
The Examiner would like to state for the record that the term “between” is being read such that it does not include the endpoints. As such a range of between 2 and 8 would not include a composition that contains 2 % nor 8% but and value in between.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Serbin on 6 December 2021.

The application has been amended as follows: 

In claim 1, line 5, the phrase “greater than” has been deleted. 

In claim 1, line 6, the phrase “greater than” has been deleted. 

In claim 1, line 8, the phrase “6.0 or less weight percent TiO2;” has been deleted and the phrase --Greater than 0.5 to 6.0 weight percent TiO2;--.

In claim 2, line 6, the phrase “greater than” has been deleted. 



In claim 3, line 6, the phrase “greater than” has been deleted. 

In claim 3, line 7, the phrase “greater than” has been deleted.

In claim 8, line 5, the phrase “greater than” has been deleted. 

In claim 8, line 6, the phrase “greater than” has been deleted. 

In claim 8, line 8, the phrase “6.0 or less weight percent TiO2;” has been deleted and the phrase --greater than 0.5 to 6.0 weight percent TiO2;--.

In claim 9, line 6, the phrase “greater than” has been deleted. 

In claim 9, line 7, the phrase “greater than” has been deleted.

In claim 10, line 6, the phrase “greater than” has been deleted. 

In claim 10, line 7, the phrase “greater than” has been deleted.


Allowable Subject Matter
Claims 1-19 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest a glass composition or a low dielectric glass fiber comprising the recited amounts of the required components in terms of weight percentages: SiO2, B2O3, Al2O3, P2O5, CaO, and TiO2, which result in the glass having a glass viscosity of  1000 poise at a temperature greater than 1350 °C. 
The closest prior art appears to be Yue et al. CN 101269915 A. Yue et al. disclose a similar glass composition but fail to disclose or teach with sufficient specificity a glass comprising the recited amounts of compositional components which further meets the temperature for the viscosity at 1000 poise as claimed in the instant application. The glass and glass fibers of Yue et al. result in a lower viscosity at 1000 poise as shown in the examples of Yue et al. See the Table of Yue et al. The Examples of Yue et al. result in =3) or temperature when the viscosity is at 1000 poise being 1300°C. Thus Yue et al. teach away from the viscosity at 1000 poise being greater than 1350°C as required in the instant claims.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
6 December 2021